El Juez Asociado Sk. del Toro,
emitió la opinión del tribunal.
El demandante reclamó $10,000 por daños y perjuicios. La corte concedió $500. El demandado apeló para ante este *4tribunal, preparando él mismo la transcripción^ que fué apro-bada por la corte sentenciadora, y archivando una copia, cer-tificada por el secretario de la corte inferior previo el pago de los derechos correspondientes, en esta Corte Suprema.
Así las cosas el demandante .solicitó la corrección de la transcripción a los efectos de que se adicionara con una copia certificada de un escrito de dicho demandante apelando de la sentencia. El demandado se opuso acompañando a su opo-sición una certificación del secretario de la corte de distrito ereditiva de que si bien el demandante apeló de la sentencia, no radicó exposición del caso alguna, siendo la única exposi-ción del caso presentada la archivada por el demandado a los efectos de su apelación. El demandante presentó un nuevo escrito en el que alegó que tratándose de los mismos hechos no creyó que fuera necesario preparar otra transcrip-ción para sostener su recurso. No consta que existiera con-venio alguno entre las partes a los efectos de que la misma exposición sirviera para ambas apelaciones.
Siejudo esos los hechos, la conclusión de que el demandante no tiene derecho a aprovecharse del trabajo y de los recur-sos invertidos por el demandado en perfeccionar su apela-ción, es clara. La cita que hace el demandado del caso de Puigdollers v. Monroig, 14 D. P. R. 204, le favorece por com-pleto. Dentro de esta apelación establecida y perfeccionada por el demandado, sólo corresponden al demandante los de-rechos que la ley y la jurisprudencia reconocen a los apelados.
La moción del demandante y apelado sobre corrección de autos debe ser, en tal virtud, desestimada.

Desestimada la moción solicitando corrección de autos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.